FILE COPY



     Paulino FloresAppellant/s                                              The State of /s




                              Fourth Court of Appeals
                                      San Antonio, Texas
                                             May 5, 2014

                                         No. 04-14-00315-CR

                                          Paulino FLORES,
                                              Appellant
                                                  v.

                                      THE STATE OF TEXAS,
                                            Appellee

                    From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012CR1058
                          Honorable George H. Godwin, Judge Presiding


                                            ORDER
A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in this appeal in
which the trial court judge certifies that the underlying criminal case “is a plea-bargain case, and
the defendant has NO right of appeal.” We, therefore, ORDER the trial court clerk to file a
clerk’s record within ten days from the date of this order containing the following documents:

1.       All pre-trial orders and the related pre-trial motions;

2.       The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
         Stipulations, and all other documents relating to the defendants plea bargain;

3.       The judgment;

4.       All post-judgment motions and orders;

5.       The notice of appeal;

6.       The Trial Court’s Certification of Defendant’s Right of Appeal; and

7.       The criminal docket sheet.

        All other appellate deadlines are suspended pending further order of this court. The clerk
of this court is ORDERED to send a copy of this order to the attorneys of record, the trial court
clerk, and the court reporter(s) responsible for preparing the reporter’s record in this appeal.
                                                                             FILE COPY




                                              ___________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court